     Case 2:19-cv-00266-KJM-KJN Document 31 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                   No. 2: 19-cv-0266 KJM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   ANN MARIE SCHUBERT, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 8, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Neither party has filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:19-cv-00266-KJM-KJN Document 31 Filed 09/29/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed July 8, 2020, are adopted in full;
 5          2. Defendants’ motion to set aside the default (ECF No. 26) is granted; within fourteen
 6   days of the date of this order, defendants shall file the motion to dismiss attached as an exhibit to
 7   the motion to set aside the default; and
 8          3. This matter is referred back to the assigned magistrate judge for all further pretrial
 9   proceedings.
10   DATED: September 28, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
